/-




                                     The Attorney          General of Texas

      JIM MAlTOX                                        June 19, 1986
      Attorney General



      Supreme Court Building         Honorable Bonnie Leggat                  Opinion No. JM-503
      P. 0. BOX 12548
      Austin, TX. 78711. 2546
                                     Criminal District Attorney
      5121475-2501                   P. 0. Box 776                            Be: Whether the provision of the
      Telex 910/874-1357             Marshall, Texas   75670                  Court Administration Act, article
      Telecopier 512/475-0286                                                 ZOOa-1, V.T.C.S., relating to grand
                                                                              jury terms, repeals subdivision 71,
      714 Jackson, Suite 700                                                  of article 199, V.T.C.S.
      Dallas, TX. 75202W
      2141742-S944                   Dear Ms. Leggat:

                                          You ask whetllorthe Court Administration Act, codified as article
      4S24 Alberta Ave.. Suite 180
      El Paso. TX. 799052793         200a-1, V.T.C.S., repeals the provision relating to grand jury terms
      915/533-34s4                   in former subdiv:;sion71, article 199, V.T.C.S. It is our opinion
                                     that the legislatxce did not intend to change the grand jury terms of
                                     the 71st Judicial District       by   the enactment of the Court
     /cgol  Texas, Suite 700         Administration Act.
          cs?,“. TX. 77002~3111
       :1W222-5664
                                          A grand jury in a state district court is selected and impaneled
                                     and serves for a s:pecificterm of court. -See Code Grim. Proc. arts.
      808 Broadway, Suite 312        19.06, 19.07, 19.13, 19.17, 19.41.
      Lubbock. TX. 79401-3479
      SOW747~5238
                                          Article V, section 7. of the Texas Constitution, authorizes the
                                     legislature by general or special law to provide the terms of court
       4309 N. Tenth. Suite S        that it deems xcessary     for the district courts. Prior to the
       McAllen, TX. 75501-1685       amendment of art,icle V, section 7, in November, 1985, section 7
       51218824547                   required at least two terms of court in each county during each year.
                                     The 1985 amendment deletes the requirement that there be at least two
       Ztkl Main Plaza, Suite 400    terms of court. Former statutes now recodified as the Government
       San Antonio, TX. 782052797    Code, Title 2, section 24.012, provide that each district court shall
       512/2254191                   hold at least two terms of court each year in each county in the
                                     district. Accordingly, the legislature specified the number and the
       An Equal Opportunity/
                                     dates of the telms of court for each judicial district created by
       Afflrmetive Action Employer   former article 199, V.T.C.S., and by the Judicial Districts Act of
                                     1969, formerly t,odified as article 199a, V.T.C.S. Many of those
                                     district courts have two terms, and the terms begin on the first
                                     Mondays in January and July. For instance, the Judicial Districts Act
                                     of 1969 provides that the courts created by that act have terms which
                                     commence on the first Mondays in January and July unless the
                                     provisions of thittact applicable to the specific judicial districts
                                     expressly providHonorable Bonnie Leggat - Page 2     (JM-503)




     The issue is whether the terms of court specified in section
24.173 of the Government f:ode are changed by section 5.006 of the
Court Administration Act. The legislature did not expressly repeal
any part of article 199, \.T.C.S., or of the Government Code in the
bill that enacted the Court Administration Act. See Acts 1985, 69th
Leg., ch. 732, 15, at 5309. A law not expressFrepealed         may be
repealed by implication, and the bill in question states that all laws
inconsistent with or in conflict with the Court Administration Act are
repealed. -Id. 16, at 5310.

     The judicial title of the Government Code, enacted in 1985, is a
nonsubstantive recodificat.ion of the statutes relating to the
judiciary. The provisiona of former article 199, subdivision 71,
defining the geographic artza and terms of court of the 71st Judicial
District, are recodified in the Government Code as follows:

          524.173.   71st Judicial District (Harrison County)

          (a) The 71st Judicial District is composed of
          Harrison County.

          (b) The terms of the 71st District Court begin on
          the first Mondays in January, March, May, July,
          September, and llclvemberand continue until the
          Saturday before the next succeeding term begins or
          until the court h.ssdisposed of the business for
          that term.

     Section 5.006 of the 'Court Administration Act, enacted at the
same legislative session, Provides:

             The terms of e.11courts covered by this chapter
          begin on the first Monday in January and the first
          Monday in July o:Ieach year, except as may other-
          wise be provide'i by law. Each term of court
          continues until &e next succeeding term begins.
          (Emphasis added).

"All courts covered by     this chapter" in     section 5.006   includes
district courts.

     The dominant consideration in construing statutes is the intent
of the legislature. -. See Calvert v. Texas Pipe Line Company, 517
S.W.2d 777 (Tex. 1974). 1,:is well settled that two statutes dealing
with the same subject mattar will be construed together. If there is
no positive repugnance ktween      the two statutes, they will be
harmonized and construed to give effect to both.        See Brown v.
Patterson, 609 S.W.2d 287 UTex. Civ. App. - Dallas 1980,Twrit).




                                   p. 2310
    Honorable Bonnie Leggat - Iage 3     (JM-503)




         It is our opinion tt,at the provisions of former article 199,
    subdivision 71, and present section 24.173 of the Government Code
    which specify six terms for the 71st District Court are not
    inconsistent with the CcnIrt Administration Act.        Section 5.006
    provides terms of court where the legislature has not by law otherwise
    provided the terms of court.      Section 24.173(b) is one of the
    instances in which the logtslature by law otherwise specified the
    terms of court that are applicable to a particular district court.

                                  SUMMARY

                 The Court Ads,inistration Act does not change
              the terms of court provided for the 71st District
              Court by section 24.173(b) of the Government Code.




                                             JIM     MATTOX
                                             Attorney General of Texas

    JACK HIGETOWBR
h
    First Assistant Attorney General

    MARY KELLER
    Executive Assistant Attorney General

    ROBERT GRAY
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Nancy Sutton
    Assistant Attorney General




                                    p. 2311